Citation Nr: 0412826	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the left leg, posterolateral 
left calf, Muscle Group XI.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
RO denying the veteran's claim for an increased rating.  

The Board is remanding this appeal to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
before the Board will be granted if a veteran expresses a 
desire to appear in person.  

With the March 13, 2003, statement of the case addressing the 
denial of the veteran's increased rating claim, the veteran 
was provided a VA Form 9 in order to appeal his claim to the 
Board.  The veteran returned his substantive appeal, dated 
upon receipt May 2, 2003, and requested the opportunity to 
present oral testimony at a hearing before a member of the 
Board to be held at the local VA RO.  In March 2004, the RO 
wrote to the veteran and provided him an opportunity to 
appear at a hearing to be conducted in June 2004 by means of 
tele-video conferencing techniques with a member of the 
Board, rather than in-person.  There is no response in the 
record from the veteran in this regard, so it is presumed he 
continues to desire an in-person hearing.  

Accordingly, the Board remands this case to the RO for the 
following action:

The veteran should be scheduled to appear 
at a hearing before a Veterans Law Judge 
at the RO.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




